DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim 1 requires the oxidation state of the gold salt to be 3, but claim 3 recites that the gold salt can be other oxidation states, including gold(I) chloride and gold(I) iodide.  These options should be removed from the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 3-9, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Walker (WO2015/160938). 	Regarding claim 1, Walker discloses “an ink composition (title) for making a conductive (abstract) gold structure (abstract: group 11 element, paragraph 91: gold; Examiner notes that when choosing gold, the structure will be gold), the ink composition comprising:  	a gold (III) salt (paragraphs 91 and 138); and  	a complexing agent (paragraph 202), optionally further comprising a short chain carboxylic acid or salt thereof, 	wherein the gold (III) salt is a carboxylate (paragraph 92), or the gold salt is capable of forming a carboxylate with the short chain carboxylic acid or with the salt thereof.” 	In the event that it cannot be said that Walker discloses with sufficient specificity the claim components, Examiner asserts that they are obvious.  For example, Examiner notes that Walker does not disclose specifically that the oxidation state of gold is 3, or that the gold salt is, for example, specifically, gold(III) carboxylate.  However, paragraph 138 sets forth that the oxidation state of the generic metal M can be 3.  The abstract discloses that the metal can be a group 11 metal and paragraph 91 specifically mentions that the metal can be gold, which is a group 11 metal.  Finally, paragraph 92 discloses that the counterion can be a carboxylate.  Therefore, since Walker discloses that gold can be used, that the oxidation state of the metal used can be 3, and that the counterion can be carboxylate, the selection of each of them is deemed to be obvious, there being no reason to believe that the combinations of selections would be unsuccessful.   	Regarding claim 3, Walker further discloses “wherein the gold salt is gold(III) formate (paragraph 118).” 	Regarding claim 4, Walker discloses “wherein the gold salt is a gold carboxylate (paragraph 92).”	Regarding claim 5, since the short chain carboxylic acid or salt thereof is optional, nothing is recited which defines over the ink composition of Walker. 	Regarding claim 6, Walker further discloses “wherein the complexing agent is an alkyl amine or ammonia (paragraphs 96 or 118: NH3).” 	Regarding claim 7, Walker further discloses “wherein the alkyl amine is a primary amine, a secondary amine, or a polyamine (paragraph 96).”  	Regarding claim 8, Walker further discloses “wherein the alkyl amine is selected from the group consisting of methylamine, dimethylamine, ethylamine, diethylamine, propylamine, dipropylamine, butylamine, dibutylamine, amylamine, isoamylamine, dipentylamine, and combinations thereof (paragraph 96).”  	Regarding claim 9, only that which is optional is recited; thus, the claim does not define over the ink composition of Walker. further discloses “wherein the short chain carboxylic acid is selected from the group consisting of formic acid, acetic acid, propionic acid, lactic acid, oxalic acid, citric acid, and citraconic acid (paragraph 208: R = 1).” 	Regarding claim 11, Walker further discloses “further comprising a solvent selected from the group consisting of ethanol, butanol, propylene glycol, water, and combinations thereof (paragraphs 132 or 99).” 	Regarding claim 12, Walker further discloses “wherein the gold(III) salt is gold(III) formate (paragraph 118), and  	wherein the complexing agent is selected from the group consisting of methylamine, dimethylamine, ethylamine, diethylamine, propylamine, dipropylamine, butylamine (paragraph 96), dibutylamine, amylamine, dipentylamine, ammonia, and combinations thereof.” 	Regarding claim 13, Walker further discloses “wherein the complexing agent is selected from the group consisting of methylamine, dimethylamine, ethylamine, diethylamine, propylamine, dipropylamine, butylamine (paragraph 96), dibutylamine, amylamine, dipentylamine, ammonia, and combinations thereof, and  	wherein the short chain carboxylic acid is acetic acid (the short chain carboxylic acid is optional, and therefore does not define over the ink composition of Walker).” 	Regarding claim 15, Walker further discloses “further comprising a solvent selected from the group consisting of ethanol, butanol, propylene glycol, water, and combinations thereof (paragraphs 99 or 132)."
Claim(s) 1, 3, 6-8, 10, and 12-14 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al. (US 2015/0344714). 	Regarding claim 1, Wu et al. disclose “an ink composition for making a conductive gold structure (paragraph 23), the ink composition comprising:  	a gold(III) salt (paragraph 28: gold chloride); and  	a complexing agent (paragraph 24), optionally further comprising a short chain carboxylic acid or salt thereof, 	wherein the gold(III) salt is a carboxylate, or the gold salt is capable of forming a carboxylate with the short chain carboxylic acid or with the salt thereof (gold chloride is more than capable of forming a carboxylate with a short chain carboxylic acid).” 	Wu et al. do not mention the oxidation state of the gold in the gold chloride salt. However, Examiner asserts that one having ordinary skill in the art could at once envisage gold(III) chloride from the genus ‘gold chloride’ especially since the penultimate sentence of paragraph 26 sets forth that when more than one oxidation state is available, any convenient form may be used as long as it is reducible to its zero-valent metal form.   	Regardless, in the event that it cannot be said that Wu et al. anticipate gold(III), one having ordinary skill in the art would have been motivated to use gold(III) chloride since gold (III) chloride can be reduced to its zero-valent metal form and Wu et al. specifically teach using other oxidation states.  	Regarding claim 3, Wu et al. further disclose “wherein the gold salt is gold(III) chloride (paragraph 26 penultimate sentence; see also the rejection of claim 1 above).” 	Regarding claim 6, Wu et al. further disclose “wherein the complexing agent is an alkyl amine or ammonia (paragraph 28: propylamine).” 	Regarding claim 7, Wu et al. further disclose “wherein the alkyl amine is a primary amine, a secondary amine, or a polyamine (paragraph 28).” 	Regarding claim 8, Wu et al. further disclose “wherein the alkyl amine is selected from the group consisting of methylamine, dimethylamine, ethylamine, diethylamine, propylamine (paragraph 28), dipropylamine, butylamine, dibutylamine, amylamine, isoamylamine, dipentylamine, and combinations thereof.).”  	Regarding claim 10, Wu et al. further disclose “further comprising methylene diamine or ethylene diamine (paragraph 28).” 	Regarding claim 12, Wu et al. further disclose “wherein the gold(III) salt is gold(III) formate (paragraph 24: metal formates), and  	wherein the complexing agent is selected from the group consisting of methylamine, dimethylamine, ethylamine, diethylamine, propylamine (paragraph 28), dipropylamine, butylamine, dibutylamine, amylamine, dipentylamine, ammonia, and combinations thereof.” 	Regarding claim 13, Wu et al. further disclose “wherein the complexing agent is selected from the group consisting of methylamine, dimethylamine, ethylamine, diethylamine, propylamine (paragraph 28), dipropylamine, butylamine, dibutylamine, amylamine, dipentylamine, ammonia, and combinations thereof, and  	wherein the short chain carboxylic acid is acetic acid (this is an optional component which does not define over Wu et al.).” 	Regarding claim 14, Wu et al. further disclose “further comprising ethylene diamine (paragraph 28).”
Response to Arguments
Applicant's arguments filed 12/13/2022 have been fully considered.  Applicant’s amendment has overcome the rejection(s) with respect to McCullough et al. as McCullough et al. do not allow for an oxidation state of 2.  Applicant’s arguments with respect to Wu et al. are not persuasive. 
Regarding Applicant’s argument that Wu et al. do not disclose the claimed features or combination of features in any working examples, it has been held that a reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art, including nonpreferred embodiments or a broader disclosure.  See MPEP §2123.  In this instance, even though Wu et al. do no exemplify gold inks, or the use of a metal with an oxidation state of 3, the fact remains that Wu et al. specifically suggests using gold or palladium, and specifically suggests using other oxidation states (paragraph 26).  This would more than reasonably suggest to one having ordinary skill in the art to use gold instead of palladium in the ink, and to use gold with an oxidation state other than 1.  Examiner further asserts that one having ordinary skill in the art could at once envisage gold(III) from the broad disclosure of gold with the specific teaching of using more than one oxidation state.
 Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/13/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853